Detailed Action Summary
This is a Non-Final Office action based on application 17/174,294 filed on 11 February 2021. The application is a 111(a) with priority to JP 2020/027690 filed 21 February 2020.
Claims 1-19 are pending and have been fully considered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the container in which the electrolyzer, gas-liquid separator, water level detector, and pressure detector are commonly housed, claimed in claims 9 and 18, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bekkum et al (US 2017/0307461 A1).
Regarding claim 19, Bekkum teaches a water level error calculation apparatus configured to calculate a detection error of a water level (para [0013], which discloses an apparatus for “level reading correction for automatic tank level gauges ... to calculate a level correction factor which is applied to the level measurement to provide a corrected level reading”) in a gas-liquid separator (note that “in a gas-liquid separator” is not a structural feature of the claimed water level error calculation apparatus, but rather a preamble statement reciting the purpose or intended use of the apparatus. To satisfy an intended use limitation which is limiting, a prior art structure which is capable of performing the intended use as recited in the preamble meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997). See MPEP 2111.02(II). Bekkum’s apparatus, used to correct a measurement of liquid level in vessels containing a liquid phase and a pressurized gas headspace (figure 2a-b, storage tanks 205a-c), is not structurally distinct from an apparatus configured for use in a gas-liquid separator, therefore it meets the intended use limitation), the water level error calculation apparatus comprising: 
a water level detector configured to detect the water level in the gas-liquid separator (para [0021], “in a semi-closed tank including at least one liquid ... an automatic tank level gauge” (acting as the claimed water level detector); para [0025], “FIG. 2B ... level gauge 210a”);
a pressure detector configured to detect a pressure of a gas phase in the gas-liquid separator (para [0021], “measuring a current gas pressure above the liquid”; para [0025], “FIG. 2A ... pressure gauge 220” (acting as the claimed pressure detector)); and 
a CPU and a memory coupled to the CPU (para [0025], “processor 231 having a memory 232”), wherein the CPU is configured to perform: 
calculating the detection error of the water level in the gas-liquid separator detected by the water level detector based on the pressure of the gas phase in the gas-liquid separator detected by the pressure detector (para [0023]-[0024] describe how the detection error is calculated; para [0025] teaches that the CPU is configured to perform the calculation).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 4, 7, 10, 12, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harada et al (US 5,690,797 A), in view of Bekkum.

Regarding claim 1, Harada teaches a water electrolysis system (figure 1; abstract), comprising: 
a water electrolyzer configured to electrolyze water to generate gas including oxygen and hydrogen (figure 1 #1; col 9 ln 55-58, “a water electrolysis cell 1” (acting as the claimed water electrolyzer) “... to effect electrolysis of pure or deionized water into hydrogen and oxygen gases”); 
a gas-liquid separator configured to separate a gas phase including hydrogen from a liquid phase of the gas generated by the water electrolyzer (figure 1 #32; col 11 ln 15-17, “The gas/liquid separator 32 functions to separate hydrogen gas generated in the cathode compartment of the cell 1 from water”); 
a water level detector configured to detect a water level in the gas-liquid separator (figure 1 #33; col 11 ln 18-19, “gas-liquid separator 32 is provided with a second water level detector means 33 for detecting the level of water in the separator 32”); 
a pressure detector configured to detect a pressure of the gas phase in the gas-liquid separator (figure 1 #45; col 11 ln 40-43, “a second gas pressure sensor 45 for detecting the pressure of hydrogen gas accumulating in the upper space of the gas/liquid separator 32”); and 
controllers (figure 1 #36, 54; col 11 ln 24-32, “a level detecting and controlling device 36”; col 12 ln 63, “gas pressure controller 54”) configured to make a determination based on a signal from the pressure detector (col 12 ln 62 - col 13 ln 19).
Harada does not teach a CPU and a memory coupled to the CPU, wherein the CPU is configured to perform:  calculating an error of the water level in the gas-liquid separator detected by the water level detector based on the pressure of the gas phase in the gas-liquid separator detected by the pressure detector. 

Bekkum teaches a system for determining the level of a liquid in a chamber containing a liquid and a gas headspace (para [0013]), comprising: 
a liquid level detector configured to detect a liquid level in the chamber (para [0021], “in a semi-closed tank including at least one liquid ... an automatic tank level gauge”; para [0025], “FIG. 2B ... level gauge 210a”); 
a pressure detector configured to detect a pressure of the gas phase in the chamber (para [0021], “measuring a current gas pressure above the liquid”; para [0025], “FIG. 2A ... pressure gauge 220”); and 
a CPU and a memory coupled to the CPU (para [0025], “processor 231 having a memory 232”), wherein the CPU is configured to perform: 
calculating an error of the liquid level in the chamber detected by the liquid level detector based on the pressure of the gas phase in the chamber detected by the pressure detector (para [0025]).
It would have been obvious to a person of ordinary skill in the art to modify Harada by using a CPU to calculate an error of the water level in the gas-liquid separator based on the pressure detected in the gas phase, as taught in Bekkum, because Harada is directed to accurately controlling the water level in the gas-liquid separator (col 14 ln 26-31), and the proposed modification would make use of data that Harada is already collecting in order to improve process control in Harada’s system. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claim 3, Harada and Bekkum render obvious the water electrolysis system according to claim 1. Harada further teaches: a draining device (figure 1, release valve #39) configured to drain water in the gas-liquid separator (col 11 ln 25-30; col 14 ln 27-31), wherein the controller (figure 1, controller #36), corresponding to the CPU in modified Harada, is configured to control the draining device (figure 1, release valve #39) based on the determined water level (col 14 ln 27-31).
Harada does not explicitly teach that the drainage valve should be controlled based on the corrected water level. 
Bekkum teaches that the CPU is configured to correct the water level in the gas-liquid separator detected by the water level detector based on the error of the water level calculated (para [0025]).
It would have been obvious to a person of ordinary skill in the art, when modifying the electrolysis system of Harada to incorporate the water level correction means of Bekkum, to control the draining valve based on the calculated corrected water level rather than the directly measured water level, because one of ordinary skill in the art would reasonably expect the calculated corrected level is more accurate than the directly measured level.

Regarding claim 4, Harada and Bekkum render obvious the water electrolysis system according to claim 3, and Harada teaches wherein the controller (which would correspond to the CPU in modified Harada) is configured to perform: controlling the draining device so as not to fill up nor empty out the gas-liquid separator (col 14 ln 28-31, “the level detecting and controlling device 36 controls the release valve 39 so that the water level in the separator 32 is always maintained approximately constant”; col 16 ln 49-54).

Regarding claim 7, Harada and Bekkum render obvious the water electrolysis system according to claim 1, and Harada teaches wherein the gas-liquid separator (figure 1 #32) is connected to a cathode side of the water electrolyzer (col 11 ln 13-17) and is connected to a back pressure valve (figure 1 #44; col 11 ln 38-39, “pressure retaining valve 44”) set to a predetermined pressure (col 12 ln 44-49, “the preset pressure of the pressure retaining valve 44”), wherein the pressure of the gas phase in the gas-liquid separator increases in accordance with an amount of hydrogen generated on the cathode side of the water electrolyzer up to the predetermined pressure (col 12 ln 44-52; col 13 ln 34-42Regarding claim 10, Harada teaches a water electrolysis system (figure 1; abstract), comprising: 
a water electrolyzer configured to electrolyze water to generate gas including oxygen and hydrogen (figure 1 #1; col 9 ln 55-58, “a water electrolysis cell 1 ... to effect electrolysis of pure or deionized water into hydrogen and oxygen gases”); 
a gas-liquid separator configured to separate a gas phase including hydrogen from a liquid phase of the gas generated by the water electrolyzer (figure 1 #32; col 11 ln 15-17, “The gas/liquid separator 32 functions to separate hydrogen gas generated in the cathode compartment of the cell 1 from water”); 
a water level detector configured to detect a water level in the gas-liquid separator (figure 1 #33; col 11 ln 18-19, “gas-liquid separator 32 is provided with a second water level detector means 33 for detecting the level of water in the separator 32”); 
a pressure detector configured to detect a pressure of the gas phase in the gas-liquid separator (figure 1 #45; col 11 ln 40-43, “a second gas pressure sensor 45 for detecting the pressure of hydrogen gas accumulating in the upper space of the gas/liquid separator 32”); and 
controllers (figure 1 #36, 54; col 11 ln 24-32, “a level detecting and controlling device 36”; col 12 ln 63, “gas pressure controller 54”) configured to make a determination based on a signal from the pressure detector (col 12 ln 62 - col 13 ln 19).
Harada does not teach a CPU and a memory coupled to the CPU, wherein the CPU is configured to function as: an arithmetic unit configured to calculate an error of the water level in the gas-liquid separator detected by the water level detector based on the pressure of the gas phase in the gas-liquid separator detected by the pressure detector.
Bekkum teaches a system for determining the level of a liquid in a chamber containing a liquid and a gas headspace (para [0013]), comprising: 
a liquid level detector configured to detect a liquid level in the chamber (para [0021], “in a semi-closed tank including at least one liquid ... an automatic tank level gauge”; para [0025], “FIG. 2B ... level gauge 210a”); 
a pressure detector configured to detect a pressure of the gas phase in the chamber (para [0021], “measuring a current gas pressure above the liquid”; para [0025], “FIG. 2A ... pressure gauge 220”); and 
a CPU and a memory coupled to the CPU (para [0025], “processor 231 having a memory 232”), wherein the CPU is configured to function as: an arithmetic unit (para [0023], the CPU performs arithmetic) configured to calculate an error of the liquid level in the gas-liquid separator detected by the water level detector based on the pressure of the gas phase in the gas-liquid separator detected by the pressure detector (para [0024]-[0025], the CPU applies an arithmetic correction factor and the measured pressure value in order to calculate an error of the liquid level).
It would have been obvious to a person of ordinary skill in the art to modify Harada by using a CPU configured to function as an arithmetic unit configured to calculate an error of the water level in the gas-liquid separator based on the pressure detected in the gas phase, as taught in Bekkum, because Harada is directed to accurately controlling the water level in the gas-liquid separator (col 14 ln 26-31), and the proposed modification would make use of data that Harada is already collecting in order to improve process control in Harada’s system. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Regarding claim 12, Harada and Bekkum render obvious the water electrolysis system according to claim 10. Harada further teaches: a draining device (figure 1, release valve #39) configured to drain water in the gas-liquid separator (col 11 ln 25-30; col 14 ln 27-31), wherein the controller (figure 1, controller #36, corresponding to the CPU in modified Harada) is configured to control the draining device (figure 1, release valve #39) based on the determined water level (col 14 ln 27-31). 
Harada does not explicitly teach that the drainage valve should be controlled based on the corrected water level.
Bekkum further teaches that the CPU (which is incorporated from Bekkum into modified Harada) is configured to correct the water level in the gas-liquid separator detected by the water level detector based on the error of the water level calculated by the arithmetic unit (para [0025]).
It would have been obvious to a person of ordinary skill in the art, when modifying the electrolysis system of Harada to incorporate the water level correction means of Bekkum, to configure the CPU to function as the control unit, and control the draining valve based on the calculated corrected water level rather than the directly measured water level, because one of ordinary skill in the art would reasonably expect the calculated corrected level is more accurate than the directly measured level.

Regarding claim 13, Harada and Bekkum render obvious the water electrolysis system according to claim 12, and Harada teaches wherein the drainage control unit is configured to perform: controlling the draining device so as not to fill up nor empty out the gas-liquid separator (col 14 ln 28-31, “the level detecting and controlling device 36 controls the release valve 39 so that the water level in the separator 32 is always maintained approximately constant”; col 16 ln 49-54).

Regarding claim 16, Harada and Bekkum render obvious the water electrolysis system according to claim 10, and Harada teaches wherein the gas-liquid separator is connected to a cathode side of the water electrolyzer (col 11 ln 13-17) and is connected to a back pressure valve (figure 1 #44; col 11 ln 38-39, “pressure retaining valve 44”) set to a predetermined pressure (col 12 ln 44-49, “the preset pressure of the pressure retaining valve 44”), wherein the pressure of the gas phase in the gas-liquid separator increases in accordance with an amount of hydrogen generated on the cathode side of the water electrolyzer up to the predetermined pressure (col 12 ln 44-52; col 13 ln 34-42).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Harada and Bekkum, as applied to claims 1 and 10 above, and further in view of “Takeuchi ‘520” (US 2012/0298520 A1 to Takeuchi).
Regarding claims 5 and 14, Harada and Bekkum render obvious the water electrolysis system according to claims 1 and 10 and respectively. Harada and Bekkum do not teach wherein the water level detector is a weight sensor configured to detect the water level in the gas-liquid separator based on a weight of the gas-liquid separator.
Takeuchi ‘520 teaches a water electrolysis system (para [0024]) including a gas-liquid separator configured to separate a gas phase including hydrogen from a liquid phase of the gas generated by the water electrolyzer (figure 1, gas-liquid separator 52; para [0034]-[0037]), and a water level detector configured to monitor a water level in the gas-liquid separator (figure 1, water-level detection sensor 64; para [0037]); wherein the water level detector is a weight sensor configured to detect the water level in the gas-liquid separator based on a weight of the gas-liquid separator (para [0037], “The water-level detection sensor 64 may detect whether or not the amount of water is at the upper limit or the lower limit by detecting the weight of the tank unit 62”).
It would have been obvious to a person of ordinary skill in the art to further modify modified Harada by using a weight sensor configured to detect the water level in the gas-liquid separator based on a weight of the gas-liquid separator, as taught in Takeuchi ‘520, as Harada and Takeuchi ‘520 are closely related arts (each being directed to a high-pressure water electrolysis system having a liquid-gas separator for separating water from the hydrogen stream), for the benefit of monitoring the water level in the separator and maintaining the water level within a desired range.. Furthermore, the claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harada, Bekkum, and Takeuchi ‘520, as applied to claims 5 and 14 above, and further in view of Yoshida et al (JP 2014-043615 A; hereinafter, citations to the description of Yoshida are taken from a machine translation of the document into English).
Regarding claims 6 and 15, Harada in view of Bekkum and Takeuchi ‘520 renders obvious the water electrolysis system according to claims 5 and 14 respectively. Harada further teaches wherein the gas-liquid separator includes a vessel (figure 1 illustrates gas-liquid separator #32 as a vessel), wherein the water level detector is configured to detect the water level in the vessel (col 14 ln 25-27), wherein the pressure detector is configured to detect the pressure of the gas phase in the vessel (col 13 ln 43-46), wherein the water level detector is disposed in contact with a bottom of the vessel (as illustrated in figure 1, water level detector 36 is in contact with the bottom of vessel 32 through port 37, conduit 38, and valve 39; col 11 ln 24-31).
The previous combination of Harada, Bekkum and Takeuchi ‘521 does not specify the gas-liquid separator vessel is substantially cylindrical.
Yoshida teaches a water electrolysis system having a gas-liquid separator disposed on the hydrogen-producing side of an electrolyzer to separate hydrogen gas from liquid water (para [0001]). Like Harada, Yoshida is further directed to monitoring the water level in the gas-liquid separator with a water level detector (para [0018], “the water level in the container member 40 is detected by the capacitance type water level detection device 20”), so that a water drain valve (para [0038], “valve 52”) may be opened or closed as needed to maintain a desired water level in the separator (para [0037]-[0039]). Yoshida further teaches the gas-liquid separator includes a substantially cylindrical vessel (para [0024], “As shown in FIG. 2, the gas-liquid separation device includes a cylindrical ... container member 40”).
It would have been obvious to a person of ordinary skill in the art to further modify the water electrolysis system of modified Harada by making the gas-liquid separation vessel substantially cylindrical, because Yoshida, directed to a similar system that uses a gas-liquid separation vessel for a similar purpose, teaches that a cylindrical vessel is suitable for the task. Furthermore, the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, yielding nothing more than predictable results (see MPEP 2143(A)). Furthermore, courts have held that modifying the shape of a container would be obvious absent persuasive evidence that the particular shape of the container is significant to its function (see MPEP 2144.04(IV)(B)).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable Harada and Bekkum as applied to claims 7 and 16 above, and further in view of “Takeuchi ‘248” (US 2019/0024248 A1 to Takeuchi et al).
Regarding claims 8 and 17, Harada and Bekkum render obvious the water electrolysis system according to claims 7 and 16 respectively. Harada and Bekkum do not teach the pressure detector is attached to a piping connecting the cathode side of the water electrolyzer and the gas-liquid separator.
Takeuchi ‘248 teaches a high pressure water electrolysis system (para [0002]) comprising a gas-liquid separator for separating water from the hydrogen stream (figure 1 #48; para [0047], “gas-liquid separator 48”), comprising a water level sensor that detects the water level in the separator (figure 1 #90a; para [0060], “first water level detecting sensor 90 a is provided in the gas-liquid separator 48, and detects a water level (first water level LS1) of the liquid water inside the gas-liquid separator 48”) and a pressure sensor that detects a gas pressure of the hydrogen delivered to the headspace of the separator (para [0057], “first pressure gauge 88 a detects a pressure (first pressure PT1) of the hydrogen that is led out from the water electrolysis device 12, and is disposed in the first hydrogen supply passage 50”). Takeuchi ‘248 further teaches the pressure detector is attached to a piping connecting the cathode side of the water electrolyzer and the gas-liquid separator (para [0047], “first hydrogen supply passage 50 mutually connects the cathode side outlet 30 c and the gas-liquid separator 48 to each other”; as shown in figure 1, pressure detector 88a is attached to piping 50).
It would have been obvious to a person of ordinary skill in the art to further modify modified Harada by positioning the pressure detector on a piping connecting the cathode side of the water electrolyzer and the gas-liquid separator, as taught in Takeuchi ‘248, for the benefit of enabling one to use the measured pressure value for process control (para [0073]), as modified Harada does. The claimed limitations are obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, yielding nothing more than predictable results [MPEP 2143(A)]. Furthermore, courts have held that shifting the position of a device component is a matter of obvious design choice unless it is shown to modify the device operation or yield an unexpected result (see MPEP 2144.04(VI)(C)).

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Harada and Bekkum, as applied to claims 1 and 10 above, and further in view of Blenkiron (US 2006/0260934 A1).
Regarding claims 9 and 18, Harada and Bekkum render obvious the water electrolysis system according to claims 1 and 10 respectively. Harada and Bekkum do not teach the water electrolyzer, the gas-liquid separator, the water level detector, and the pressure detector are housed in a single container.
Blenkiron teaches a water electrolysis system comprising an electrolytic cell (para [0056], “electrolysis cell 10”), a gas-water separator (figure 1 #24; para [0058]-[0060], “hydrogen/water mixture enters the top of the separator chamber 24 through the inlet 206 and liquid water collects at its base. Hydrogen can escape from the chamber 24 through an outlet 208 located at the top of the chamber”; figure 3 #12), a water level detector (figure 1 #27; para [0060], “float valve 27 ... is sensitive to the level of water in the chamber. The float valve closes the hydrogen outlet 208 from the chamber when the level of water reaches a predetermined level”) and pressure detector (figure 1 #207; para [0059], “a pressure switch 207 in it which closes the line when the pressure in it exceeds a predetermined level, for example in the event that the pressure in the chamber 24 increases”) housed in a single container (figure 2-4 #100; para [0067], “FIGS. 2, 3 and 4 show a housing 100 which incorporates the reservoir 2 and the first and second reservoir separator chambers 12, 32”; para [0077], “in FIG. 4 ... separator chamber 24 ...”; para [0080]).
It would have been obvious to a person of ordinary skill in the art to further modify modified Harada by housing the electrolytic cell, gas-liquid separator, and pressure and water level detectors together in a single container as taught in Blenkiron, because Blenkiron for the benefit of simplifying assembly and/or use of the system (para [0013], “apparatus of the invention has the advantage that the housing can be provided simply and efficiently as a single component ... simplifies assembly”). Furthermore, it has been held that combining prior art components into a single integral unit that performs the same functions is obvious when the resulting combination yields no more than predictable results (see MPEP 2144.04(V)(B)).

Allowable Subject Matter
Claims 2 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding claims 2 and 11, Harada and Bekkum render obvious the water electrolysis system according to claims 1 and 10 respectively, with Bekkum teaching calculating an error of the liquid level in the gas-liquid separator detected by the water level detector based on the pressure of the gas phase in the gas-liquid separator detected by the pressure detector (para [0023]-[0025]). Neither Harada nor Bekkum teaches calculating the pressure of the gas phase in the gas-liquid separator based on an amount of hydrogen generated by the water electrolyzer and the water level in the gas-liquid separator.

Takeuchi ‘520 teaches a water electrolysis system (para [0024]) including a gas-liquid separator configured to separate a gas phase including hydrogen from a liquid phase of the gas generated by the water electrolyzer (figure 1, gas-liquid separator 52; para [0034]-[0037]), and a water level detector configured to monitor a water level in the gas-liquid separator (figure 1, water-level detection sensor 64; para [0037]). Takeuchi further teaches calculating an amount of hydrogen generated by the water electrolyzer (para [0043], “hydrogen production amount calculator 86 calculates an amount of hydrogen produced by the water electrolysis device 12 in a ... period”; para [0054]-[0056]). Takeuchi does not teach calculating the pressure of the gas phase in the gas-liquid separator based on an amount of hydrogen generated by the water electrolyzer and the water level in the gas-liquid separator detected by the water level detector, nor calculating the error of the water level in the gas-liquid separator detected by the water level detector based on the pressure of the gas phase calculated and the pressure of the gas phase detected by the pressure detector.

Harada, Bekkum, and Takeuchi ‘520, alone or in combination, do not teach or fairly suggest a water electrolysis system wherein a CPU is configured to calculate the pressure of the gas phase in the gas-liquid separator based on an amount of hydrogen generated by the water electrolyzer and the water level in the gas-liquid separator detected by the water level detector, then calculate the error of the water level in the gas-liquid separator detected by the water level detector based on the pressure of the gas phase calculated and the pressure of the gas phase detected by the pressure detector. It would not have been obvious to a person of ordinary skill in the art that there is a benefit in using a derived value of pressure, the calculation of which is dependent on the water level, to calculate a correction factor to the water level, when a measured pressure value is already available.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew R Koltonow whose telephone number is (571)272-7713. The examiner can normally be reached Monday - Friday, 9:00 - 5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW KOLTONOW/Examiner, Art Unit 1795                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797